Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on July 30, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on July 30, 2019 is accepted by the Examiner. 
Abstract
The content of the abstract is objected to because of the following minor issue: according to MPEP Rule 8.1, section (a)(i) states that the abstract shall consist of “a summary of the disclosure as contained in the description, the claims and the drawing [where] the summary shall indicate the technical field to which the invention pertains and shall be drafted in a way which allows the clear understanding of the technical problem, the gist of the solution of that problem through the invention, and the principal use or uses of the invention.” However, the instant abstract seem to be simply in the form of claim 1 of the instant application, and does not meet section (a) (i)  of rule 8.1. Appropriate amendment is required. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
State of the Art.
Zhang et al. (U.S. PAP 2021/0033242, hereon Zhang) discloses a gimbal pose correction method that includes obtaining a first pose of the gimbal based on an inertial measurement unit (IMU) arranged at a vertical compensation device configured to be coupled to the gimbal and compensate for movement of the gimbal in a vertical direction, and obtaining a second pose of the vertical compensation device based on a second vision device arranged at the vertical compensation device on a vision device arranged at the vertical compensation device and correcting the first pose according to the second pose (see Zhang, Abstract)
However, the instant application as stated in claim 1, for instant differs in a sense that the posture or pose estimation method uses a different approach. Once the posture change amount is determined, it uses “limiting a bias error in a manner of limiting a bias error component of an angular velocity around a reference vector, in error information; and correcting the predicted posture information of the object based on the error information, the reference vector, and an output of a reference observation sensor.”
In reference to claim 9: the instant claim is directed to a device and includes similar idea as claim 1 of the instant application. The remaining claims depend on claim 1 and 9 respectively and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van der Walt et al. (U.S. Patent No. 9,339,226) discloses system and method for joint replacement. 
This application is in condition for allowance except for the following formal matters: Minor informality with the abstract of the disclosure
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857